Order filed June 23, 2015




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00029-CV
                                   ____________

                  ERIC BRANDON ROSENBERG, Appellant

                                        V.

                   SUSAN EVELYN ENGELKING, Appellee


                   On Appeal from the 201st District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-FM-11-000804

                                   ORDER

      Appellant’s brief was due May 27, 2015. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 8, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                PER CURIAM